DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2021.
Applicant's election with traverse of device Invention I in the reply filed on 1/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive the Applicant provides no evidence to this effect, a prima facie burden being provided by the different fields of search between Inventions as detailed in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  MULTI-LEVEL VERTICAL MEMORY DEVICE INCLUDING INTER-LEVEL CHANNEL CONNECTOR .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the respective first substrings" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] respective first substrings”.
Also, claim 18 recites the limitation "the respective channel connectors" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] respective channel connectors”.
Claims 19 and 20 are rejected as depending from claim 18.
Claim 20 recites the limitation "the respective first recesses" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] respective first recesses”.
Also, claim 18 recites the limitation "the respective second recesses" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “[[the]] respective second recesses”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee'760 (US PGPub 2016/0005760).
Regarding claim 1, Lee’760 discloses in Figs. 6 and 8 (see also Figs. 1, 4A-B, and 5A-C), a string of transistors (CSTR, Fig. 6, para. [0146]; see also Fig. 1, para. [0054-0058]) stacked along a vertical direction (D3, Fig. 8, para. [0152]; see also Figs. 4A-B & 5A-C) above a substrate (100, para. [0124]) of the semiconductor device, the string comprising:  
a first substring of transistors (SS1, para. [0153]; see also para. [0061]) having a first channel structure that includes a first channel layer (135, para. [0097]) and a first gate dielectric structure (140, para. [0097]) that extend along the vertical direction; 
a channel connector (130, para. [0103]) disposed above the first substring; and 
a second substring of transistors (SS2 above DWL, para. [0153]; see also para. [0063]) stacked above the channel connector, the second substring having a second channel structure that includes a second channel layer (235, para. [0109]) and a second gate dielectric structure (240, para. [0109]) that extend along the vertical direction (D3), the channel connector electrically coupling the first channel layer and the second channel layer (para. [0066-0067] & [0146]) and being disposed below the second gate dielectric structure (240).
Regarding claim 4, Lee’760 further discloses that the second gate dielectric structure (240) includes a tunnel insulating layer, a charge storage layer, and a blocking insulating layer that are sequentially formed over the second channel layer (para. [0072]).
Regarding claim 18, Lee’760 discloses in Figs. 6 and 8 (see also Figs. 1, 4A-B, and 5A-C), a first deck of memory cells including a plurality (See Figs. 6 & 8) of first substrings of memory cells (SS1, para. [0153]; see also para. [0061]) over a substrate (100, para. [0124]) of the semiconductor memory device, the first substrings having respective first channel structures that 
an inter-deck structure including a plurality of channel connectors (130, para. [0103]), the channel connectors being disposed above respective first substrings; and 
a second deck of memory cells including a plurality of second substrings of memory cells (SS2 above DWL, para. [0153]; see also para. [0063]), the second substrings being stacked above respective channel connectors and having respective second channel structures that include second channel layers (235, para. [0109]) and second gate dielectric structures (240, para. [0109]) that extend along the vertical direction (D3), the channel connectors electrically coupling the respective first channel layers and the second channel layers (para. [0066-0067] & [0146]) and being disposed below the respective second gate dielectric structures (240).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee'760.
Regarding claim 2, Lee’760 further discloses that the channel connector includes a first structure (130).  Lee’760 also discloses that the first structure (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]). Additionally, Lee’760 discloses that the channel structures may be formed of single-crystal, polycrystalline, or amorphous material (para. 0068]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous or polycrystalline semiconductor material 130 as a cost effective initial planar fill (Fig. 3C, para. [0103]) per the material disclosed in para. [0068]. As such, the subsequent epitaxy formed in the recess to form the protrusion would be a distinct second structure in the recess of the first structure, and thus the channel connector includes a second structure, the first structure includes a recessed region that is overfilled by the second structure, the first structure is separated from the second gate dielectric structure, and the second structure is disposed adjacent to and below the second gate dielectric structure.
Regarding claim 3, Lee’760 as combined therein discloses that the first structure (lower 130) is adjacent to the first channel layer (135), the second structure (131) is adjacent to the second channel layer (235), and a channel layer of the string includes the first channel layer and the second channel layer electrically coupled by the channel connector.
Regarding claim 7, Lee’760 further discloses that the channel connector comprises a second structure (130 including 131), the second structure is in contact with the second channel structure (235), and the second structure is formed of an epitaxially grown material (protrusion 131 formed by overfilling by selective epitaxial growth, see Fig. 5B, para. [0138], in a recess previously formed in a top surface of the connector, see Fig. 3E, para. [0106]). Additionally, 
Lee’760 appears not to explicitly disclose that the channel connector includes a first structure, wherein the second structure is disposed on the first structure.  (The Examiner notes that with the above disclosure regarding the process shown in Figs. 5A-B, depending upon the material structure of the lower recessed portion of 130 upon which epitaxy is performed, the distinction between the base and protrusion portions of the final connector of 130 would not necessarily be clear.)
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous or polycrystalline semiconductor material 130 as a cost effective initial planar fill (Fig. 3C, para. [0103]) per the material disclosed in para. [0068]. As such, the subsequent epitaxy formed in the recess to form the protrusion would be a distinct second structure in the recess of the first structure, and thus the channel connector comprises the second structure disposed on a first structure.
Regarding claim 8, Lee’760 further discloses that the lower and upper channel structures may include polysilicon (para. [0068]), but does not appear to specifically disclose that the channel connector itself includes polysilicon.  While one of ordinary skill in the art would draw that inference from this disclosure in Lee’760, it is likewise obvious that polysilicon would be a suitable material for the channel connector, particularly as a cost effective initial planar fill (Fig. 3C, para. [0103]) per the material disclosed in para. [0068].
Regarding claim 19, Lee’760 further discloses that the channel connectors include respective first structures (130).  Lee’760 also discloses that the first structure (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]). Additionally, Lee’760 discloses that the channel structures may be formed of single-crystal, polycrystalline, or amorphous material (para. 0068]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous or polycrystalline semiconductor material 130 as a cost effective initial planar fill (Fig. 3C, para. [0103]) per the material disclosed in para. [0068]. As such, the subsequent epitaxy formed in the recess to form the protrusion would be a distinct second structure in the recess of the first structure, and thus the channel connectors include respective second structures, the first structures include recessed regions that are overfilled by the respective second structures, the second gate dielectric structures are adjacent to and disposed above the second structures, and are separated from the first structures via the second structures..
Claims 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee'760, and further in view of Lee'264 (US PGPub 2012/0112264).
Regarding claim 5, Lee’760 further discloses that the channel connector includes a first structure (130), the first structure is in contact with the first channel layer (135).  Lee’760 also discloses that the first structure (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]).
Lee’760 appears not to explicitly disclose that the channel connector includes a second structure; the first structure has a first upper surface with a first recess; the second structure is in contact with the second channel layer and has a second upper surface with a second recess, the 
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface with a first recess (of SAP), the second structure having a second upper surface with a second recess (of EXT), an upper gate dielectric structure (155, para. [0174]; para. [0090] & [0092]:  non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, the second structure (EXT) being disposed in the first recess (of SAP), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the second recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel connector of Lee’264 for the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the channel connector includes a second structure; the first structure has a first upper surface with a first recess; the second structure is in contact with the second channel layer and has a second upper surface with a second recess, the second gate dielectric structure being disposed on the second upper surface, the second upper surface being above the first upper surface; the second structure is disposed in the first recess; and the second channel layer is disposed in the second recess.

Lee’760 appears not to explicitly disclose that the channel connector includes a recess formed in the upper surface of the channel connector, and the second channel layer is formed in the recess.
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising an upper surface with a recess therein (in EXT, para. [0175]), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel connector of Lee’264 for the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the channel connector includes a recess formed in the upper surface of the channel connector, and the second channel layer is formed in the recess.
Regarding claim 20, Lee’760 further discloses that the channel connector includes first structures (130), the first structures are in contact with the first channel layers (135).  Lee’760 also discloses that the first structure (130) includes a protrusion (131) formed by overfilling by selective epitaxial growth (Fig. 5B, para. [0138]) in a recess previously formed in a top surface of the connector (Fig. 3E, para. [0106]).
Lee’760 appears not to explicitly disclose that the channel connectors include second structures; the first structures have first upper surfaces with a first recesses; the second structures are in contact with the second channel layers and have second upper surfaces with second recesses, the second structures are disposed in respective first recesses; and the second channel layers are disposed in respective second recesses.  (The Examiner notes that with the 
Lee’264 discloses in Fig. 47 (method of making shown in Figs. 40-46, similar to method shown in Figs. 1-9, para. [0170]) a channel connector (Figs 48-51, para. [0181] & para. [0184]:  CNS channel connector formed by any embodiments of Figs. 1-47) comprising a first structure (SAP, para. [0171]) and a second structure (EXT, para. [0175]), the first structure having a first upper surface with a first recess (of SAP), the second structure having a second upper surface with a second recess (of EXT), an upper gate dielectric structure (155, para. [0174]; para. [0090] & [0092]:  non-volatile memory insulator) being disposed on the second upper surface, the second upper surface being above the first upper surface, the second structure (EXT) being disposed in the first recess (of SAP), and an upper channel layer (165, para. [0174]; para. [0093] & [0115]:  semiconductor pattern of NAND) disposed in the second recess (of EXT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel connector of Lee’264 for the channel connector of Lee’760, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the methods of making and function of each being compatible.  In so doing, the channel connectors include second structures; the first structures have first upper surfaces with a first recesses; the second structures are in contact with the second channel layers and have second upper surfaces with second recesses, the second structures are disposed in respective first recesses; and the second channel layers are disposed in respective second recesses.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891